FILED: September 15, 2015

                                  UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                  No. 15-6407
                             (3:93-cr-00010-JPJ-2)


UNITED STATES OF AMERICA,

                         Plaintiff – Appellee,

            v.

ANIF CHRISTOPHER WILLIAMS,

                         Defendant - Appellant.



                                   O R D E R


     Now pending before the court is Appellant Anif Christopher

Williams’ petition for rehearing or rehearing en banc of our

May 22, 2015,    decision.       In     that   opinion,     we    affirmed    the

district court’s order denying Williams’ motion for a sentence

reduction    under      18     U.S.C.     § 3582(c)(2)       (2012).         Upon

consideration    of    the    contentions      and    materials   submitted   in

conjunction with the petition, we grant rehearing, vacate our

opinion and the district court’s order, and remand this case to
the district court for further proceedings on Williams’ motion.

The mandate in this case shall issue forthwith.


                                    For the Court


                                    /s/ Patricia S. Connor, Clerk




                                2